DUVAL, District Judge.
On the 4th June, 1868, Zenia, Aldrich & Co., as creditors, filed their petition praying that Stewart should be adjudged a bankrupt, and alleging the commission of certain acts as grounds therefor. Process was issued, requiring said Stewart to appear, on the 2d day of November, instant, and show cause why the prayer of the petition should not be granted. On the 27th day of August, 180S, the said Stewart, by an indorsement on the copy of the creditor’s petition, served upon him, admitted that all the statements, charges, and allegations in said petition were true, except those of fraud. Before the time had elapsed in whieh he was called upon to appear and answer, the said Stewart, to wit. on the 12th day of October, 1868. filed his petition in voluntary bankruptcy, and such proceedings were had thereon that on the 27th of October. 1868. he was adjudged a bankrupt on his own petition by Mr. Register Whitmore, The attorneys of Zenia, Aldrich & Co. now move the court to consolidate the two cases named above, or to declare and adjudge that the adjudication of Stewart, as a bankrupt, on his voluntary petition, be set aside and held for- nought, and the case of the creditors held for trial. It never was intended by the bankrupt act [of 1867; 14 Stat. 517], and no correct ru.e of practice can tolerate <t, that when a creditor has instituted proceedings to force his debtor into bankruptcy, that such debtor should be allowed to become a bankr..pt, and be adjudicated as such on his own p tition. before a determination of the creditor's petition. To permit such a practice might work a most flagrant wrong upon the r.ghts of a petitioning creditor. I think, therefore, that the adjudication of Stewart, as a bankrupt, on his own petition, when the application of the creditors, Zenia, Aldrich & Co., for that purpose, was pending, undetermined, was nugatory and void, and the same is ordered to be set aside.
The court, entertaining alone the creditor’s petition, and looking to the charges therein contained, the admissions of Stewart made in reply thereto, and the fact of his app.¡cation, voluntarily made, to be adjudged a bankrupt,' finds the allegations in said petition to be true, and adjudges him a bankrupt thereon accordingly. And. inasmuch as the said bankrupt has filed, with his voluntary petition, full and complete schedules of his property, liabilities, etc., it is ordered that they be held and regarded as if filed under adjudication, of banaruptey made against him on said creditor’s petition, and have the same binding and legal effect.
It is further ordered that such other and further proceedings be had as the bankrupt law requires in cases of involuntary bankruptcy, and as may be applicable in, and proper to this case.